This is an original proceeding in habeas corpus. It grew out of conviction in the case of Robert H. Herring, Plaintiff in Error, v. State of Florida, Defendant in Error, opinion and judgment in which was filed at this term of the Court.
After conviction the defendant filed petition in habeas corpus in this Court to test the sufficiency of the verdict and at the same time took writ of error from the conviction.
Both cases came on to be heard here at the same time. The judgment in this case must be ruled by the opinion and judgment in the case presented on writ of error.
For the reasons stated in the opinion in that case, the writ of habeas corpus is quashed and the petitioner remanded to the custody of the Sheriff.
So ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 621